Title: Thomas Barclay to John Adams, 26 May 1786
From: Barclay, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Cadiz

               26 May 1786
            
          

          In half an Hour I shall Embark on Board a Ragusian Vessel bound to
            Megadore, and Refer you to what I wrote to you and Mr.
            Jefferson a few days ago from this place, where I have been obliged to make a purchase
            of Tea, Sugar and Linen in addition to the presents, and of this date have valued on you
            in favor of Mess. Symn & Bellew for three Hundred Pounds Sterg. which please to
            place to Account of the United States—I am under a necessity of of taking Money with
            Me.
          I am Dear Sir / Your Very obed.
          
            
              Thos Barclay
            
          
        